Citation Nr: 1008054	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-16 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right jaw 
disability, including secondary to a left jaw injury.

3.  Entitlement to service connection for an ear condition, 
claimed as ringing in the ears (i.e., tinnitus).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend (significant other)


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to 
November 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  Following the hearing, the Board 
held the record open for 30 days to give the Veteran time to 
obtain and submit additional evidence - specifically, a 
medical nexus statement linking the conditions at issue to 
his military service, but he did not.  Hence, in this 
decision the Board is going ahead and deciding his claims for 
service connection for headaches and for residuals of a right 
jaw injury.  Regrettably, however, the Board is remanding his 
remaining claim for service connection for an ear condition 
(namely, tinnitus) to the RO via the Appeals Management 
Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  The probative (competent and credible) evidence of record 
does not establish the Veteran's currently diagnosed 
tension/migraine headaches are etiologically related to his 
military service - including to the headaches he experienced 
in service and the left jaw fracture that he sustained in 
service.

2.  But the probative (competent and credible) evidence of 
record indicates he has right jaw disability that as likely 
as not is attributable to his military service - and, in 
particular, to that left jaw fracture in service, the 
residuals of which since have been service connected.


CONCLUSIONS OF LAW

1.  The Veteran's current tension headaches were not incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  However, he has right jaw disability from disease or 
injury incurred in or aggravated by his military service or 
that is proximately due to, the result of, or chronically 
aggravated by service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in February 2006, the RO 
advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

It also deserves mentioning that the Veteran was apprised of 
the downstream disability rating and effective date elements 
of his claims in the April 2008 statement of the case (SOC).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Consider, as well, that the RO issued that February 2006 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claims in May 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And since providing the additional VCAA 
Dingess notice in the April 2008 SOC, the RO has gone back 
and readjudicated the claims in a September 2009 supplemental 
SOC (SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA treatment records - including the reports of his 
March 2009 VA Compensation and Pension Examinations 
(C&P Exams) providing medical nexus opinions regarding the 
nature and etiology of his claimed conditions, the 
dispositive issues in the disposition of these claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA must 
obtain an examination and nexus opinion when necessary to 
fairly decide a claim).  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

II.  Claims for Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



III.  Headaches

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  The report of the 
Veteran's March 2009 VA C&P Exam provides a diagnosis of 
tension headaches.  So the record establishes that he has 
this claimed condition.  Therefore, the determinative issue 
is whether his tension headaches are related to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran asserts 
that he began experiencing headaches in 1979, while in the 
military, after fracturing his left jaw.  He also alleges the 
headaches have persisted during the many years since.  
See his October 2009 hearing testimony.  He is competent, 
even as a layman, to proclaim having experienced headaches 
since that incident in service (and the Board acknowledges it 
occurred because service connection since has been granted 
for a left temporomandibular joint disorder as a residual of 
that left jaw fracture).  But he is not competent to 
establish the headaches are a residual of that trauma, 
i.e., post-traumatic, and his lay testimony regarding having 
experienced headaches during the many years since that injury 
(i.e., continuity of symptomatology) also must be credible to 
ultimately have probative value.  38 C.F.R. § 3.159(a)(2).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

The Veteran's STRs include dental records documenting that he 
received treatment in relation to his left jaw having been 
broken in September 1979.  And his STRs also show that, in 
February 1980, he received treatment in relation to several 
symptoms - including headaches in the temporal area.  The 
diagnoses were headaches, nausea, and upper respiratory 
infection (URI).  So there is competent medical evidence 
confirming he experienced headaches during service, 
some 5 months after fracturing his left jaw.  However, there 
is no further mention of headaches in his STRs for the 
remainder of his service, either by subjective complaint or 
objective clinical finding or diagnosis, and this includes 
his October 1980 military discharge examination that also 
does not contain any mention or complaints of headaches.  
Thus, since chronicity of disease or injury in service is not 
shown, or certainly is legitimately questionable, a showing 
of continuity of symptomatology since service is required to 
support the claim.  38 C.F.R. § 3.303(b).  And it is worth 
reiterating that evidence relating the current disorder to 
service must be medical unless it concerns a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

The Veteran has submitted a January 2009 statement from his 
friend, B.M., providing that she has known him since 1989 and 
personally observed him suffering from headaches over the 
years.  But even accepting this allegation as true, 
meaning credible, she admittedly did not meet him until about 
9 years after his military service had ended in 1980.  So 
there were several intervening years between the conclusion 
of his military service and her first meeting him that remain 
unaccounted for.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  

The Veteran's VA treatment notes show intermittent complaints 
of headaches characterized by a throbbing sensation on both 
sides of his head, daily, relieved by ibuprophen, with 
associated blurry vision but no aura.  His November 2008 
treatment records indicate he sought treatment for these 
headaches that he reported having had since he was in the 
military.  Other treatment for these headaches has included 
acupuncture.  A December 2008 primary care note provides that 
acupuncture was helping his headaches and that they were 
likely migraines.  His January and March 2009 treatment notes 
indicate he is still treating his headaches with acupuncture.

In March 2009, VA had the Veteran undergo a C&P Exam 
performed by outside contractors - J.T.P., D.O., and R.S.V., 
D.D.S.  And as for the nature and etiology of the Veteran's 
headaches, Dr. J.T.P.'s report indicates the Veteran 
mentioned being diagnosed with headaches and that they had 
existed since 1979 following a jaw fracture, worsening over 
time.  Dr. J.T.P.'s report further provides these headaches 
span the Veteran's face, near his eyes, and are worsened by 
light, noise, or anger.  The Veteran reported having to stay 
in bed when they occur and being unable to do anything.  He 
also reported experiencing these headaches, on average, 3 
times per week, typically lasting for 4 hours.  He said the 
headaches impair his ability to perform daily functions 
during these flare-ups, so he takes ibuprofen and 
nortuptyline and uses acupuncture to treat them.  The report 
further provides that his examination was normal and that his 
history is consistent with chronic tension headaches.  
However, most notably, Dr. J.T.P. declined to opine regarding 
the etiology of the Veteran's tension headaches and deferred 
this question to Dr. R.S.V.  Dr. R.S.V.'s report, in turn, 
provides that "[d]ue to the mental status and history of 
[the Veteran], and based on physical exam and medical records 
reviewed [Dr. R.S.V.] is unable to determine the etiology of 
the diagnosed tension headaches, without resorting to mere 
speculation."  The Board sees that these exam reports 
include an objective clinical evaluation of the Veteran and 
confirm these examiners reviewed his claims file for his 
pertinent medical and other history.



Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this, instead, amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

And so, the Board finds that there is not the required 
competent and credible evidence establishing the necessary 
link between the Veteran's currently diagnosed tension 
headaches and those he experienced in service; nor does the 
record establish a link between his current headaches and his 
left jaw fracture in service or continuity of symptomatology 
during the many years since service to otherwise establish 
this necessary correlation.  Consequently, the preponderance 
of the evidence is against his claim, so there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Right Jaw

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  The report of the 
Veteran's March 2009 VA C&P Exam shows a diagnosis of a 
bilateral (i.e., left and right) jaw condition, status post 
fractured mandible with residual bone scars of the mandible, 
plates in the mandible, crepitus left side limited 
translation with jaw deviation to the left paresthesia to the 
scar, difficulty chewing, crepitus, and bilateral 
temporomandibular joint (TMJ) disorder.

So the record establishes the Veteran has a right jaw 
disability.  Therefore, the determinative issue is whether 
this disability is related to his military service - 
particularly to his left jaw fracture in service, the 
residuals of which, as mentioned, already have been service 
connected and rated separately.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran believes he is entitled to service connection for 
his right jaw disability as an additional residual of that 
left jaw fracture.  See his October 2009 hearing testimony.  
He is competent, even as a layman, to proclaim having 
experienced such symptoms as cracking and popping in his 
right jaw since that injury in service.  But he is not 
competent, for example, even assuming these symptoms are 
associated with his TMJ disorder, to establish the required 
linkage between these symptoms and disorder and that injury 
in service since this is a medical, not lay, determination.  
38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

As mentioned, the Veteran's STRs include dental records 
documenting he received treatment in September 1979 after 
fracturing his left jaw.  And, indeed, service connection 
since has been granted for residuals of that left jaw 
fracture, including especially TMJ disorder affecting this 
jaw.

However, the Veteran's VA treatment notes show that in 
October 2005 he reported having had his jaw broken in a fight 
with his brother during that past year.  And the report of 
his March 2009 VA dental exam documents that he has dental 
disorders, including missing and impacted teeth, as well as 
indications of dental restorations.

As also mentioned, in March 2009, VA provided the Veteran a 
VA C&P Exam performed by an outside contractor, R.S.V., 
D.D.S.  Dr. R.S.V.'s report provides that the Veteran's 
mandible (lower jaw bone) is abnormal.  It also provides 
there is a slight healed bone scar with little or no 
displacement with the scar extending from the angle of the 
mandible to the anterior midpoint of the ascending ramus.  
The report further provides that, upon examination, the 
maxilla (upper jaw bone) was within normal limits, but that 
the left condyle is slightly misshapen and asymmetrical.  As 
well, the inter-incisal motion is more than 40 mm, the range 
of right lateral excursion is more than 4 mm, and the range 
of left lateral excursion is more than 4 mm.  The right side 
also has slight crepitus, and there is a loss of the 
following teeth:  2, 3, 18, 19, and 30, with loss of 
masticatory surface.  There is a centric relation/centric 
occlusion discrepancy of approximately 2 mm, and the 
Veteran's bite is less than ideal.

In summarizing these findings, the report indicates the 
Veteran most likely has broken his jaw twice.  The report 
further provides that his TMJ disorder is exacerbated by his 
poor occlusion and that his loss of teeth over the years and 
malocclusion all have contributed to his TMJ disorder.  The 
report goes on to state that, although the records do not 
indicate any complaints relating to the original broken jaw 
injury until 28 years after the fact, the Veteran has 
bilateral (meaning both left and right) TMJ disorder and, due 
to the fact that his left condyle has dysmorphic symmetry, 
the bilateral TMJ disorder most likely originally was caused 
by a traumatic incident.  The report further explains that 
the findings of the objective examination are consistent with 
long-standing complications from injury and that it is at 
least as likely as not the current diagnosis is related to 
the jaw fracture the Veteran sustained while in the military 
(so as opposed to the additional jaw fracture he has 
sustained since service in the fight with his brother).


The Board sees the exam report includes mention of the 
results of an objective clinical evaluation of the Veteran 
and confirms the examiners reviewed his claims file for his 
pertinent medical and other history - including the jaw 
fracture in service and the additional fracture since 
service.

The report of that March 2009 VA C&P exam is thorough, well-
reasoned, and based on an independent review of the relevant 
evidence, including the Veteran's history and an objective 
clinical evaluation.  Hence, the findings noted in the report 
of that evaluation have the proper foundation and predicate 
and, therefore, are entitled to a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).  Therefore, the Board finds that 
the probative evidence of record establishes the Veteran's 
right jaw disability, including especially his TMJ disorder, 
is as likely as not attributable to his military service - 
and, in particular, to his documented left jaw fracture in 
service  (which, as mentioned, the other residuals of which 
since already have been service connected).  So he is 
entitled to service connection for this additional right jaw 
disability, see 38 C.F.R. § 3.310(a) and (b) permitting 
service connection on this secondary basis, especially 
resolving all reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for headaches is denied.

Service connection for right jaw disability, however, 
especially TMJ disorder, is granted.




REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran asserts that he has an ear condition 
characterized by ringing in his ears.  See his October 2009 
hearing testimony.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  So even 
absent a medical diagnosis, the Veteran, as a layman, is 
competent to proclaim that he experiences tinnitus, 
especially since this condition, by its very nature, is 
inherently subjective and, therefore, capable of 
lay observation.  Therefore, there is competent evidence he 
has this disability.  So resolution of this claim turns on 
whether it is attributable to his military service or, 
instead, the result of other unrelated factors.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

The Veteran raises several theories as to how this condition 
relates back to his military service.  On the one hand, he 
believes it might be a residual of the head trauma he 
sustained during service when his left jaw was fractured and 
the ear infections he reportedly experienced in the aftermath 
of that incident.  Alternatively, he believes his tinnitus 
may be the result of excessive noise exposure (i.e., acoustic 
trauma) while in service.  See his October 2009 hearing 
testimony.

It has been established and conceded that the Veteran 
fractured his left jaw during service, so sustained the type 
of head trauma alleged..  So there is the required evidence 
of relevant injury in service - even aside from the 
additional issue of whether he sustained the type of acoustic 
trauma alleged from exposure to excessively loud noise.

However, the Veteran's STRs are completely unremarkable for 
any complaints or treatment relating to ear infections, 
including after fracturing his left jaw.  This, however, 
while probative evidence to be considered, is not altogether 
fatal to this claim.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (indicating that, where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation - such as in the STRs, 
does not preclude further evaluation as to the etiology of 
the claimed disorder).

Regarding his claim that he was exposed to excessively loud 
noise associated with weapons, particularly Howitzers, in his 
duties as a field artilleryman, the Veteran's.  service 
personnel records indicate his military occupational 
specialty (MOS) was field artilleryman, and that he was 
awarded the rifle sharpshooter badge.  So there is credible 
evidence he sustained the type of acoustic trauma claimed in 
service. 

While there are suggestions the Veteran's asserted tinnitus 
may be attributable to these events in service - namely, the 
head and/or acoustic trauma, there is no competent medical 
evidence currently on file addressing this determinative 
issue.  See Savage, 10 Vet. App. at 495-97.  Consequently, 
the Board is remanding this claim to have the Veteran undergo 
a VA C&P exam for a medical nexus opinion concerning this 
alleged correlation.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  



Accordingly, this remaining claim for tinnitus is REMANDED 
for the following additional development and consideration:

1.  Schedule the Veteran for a VA C&P exam 
to assess the nature and etiology of his 
asserted ear condition (tinnitus).  The 
examiner is specifically asked to indicate 
whether it is at least as likely as not 
(50 percent or more probable) the 
Veteran's tinnitus, assuming he has it, is 
related to his military service - 
particularly addressing whether there is 
any relationship or correlation between 
this condition and the documented head 
trauma he sustained during service (when 
he fractured his left jaw) or, 
alternatively, to acoustic trauma from 
exposure to excessively loud noise in the 
manner alleged.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.

2.  Then readjudicate this claim for 
service condition for an ear condition 
(tinnitus) in light of the additional 
evidence.  If the disposition remains 
unfavorable, send the Veteran and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


